Citation Nr: 0830811	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A hearing was held before the undersigned Veterans Law Judge 
at the RO in July 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is unemployable; therefore, an 
increased rating is warranted for PTSD.  During the appeal 
period, the reported psychiatric symptomatology has been 
somewhat inconsistent.  For instance, the Global Assessment 
of Functioning (GAF) scores have been assessed from 45 (which 
is reflective of serious symptoms, unable to keep a job) to 
75 (which is reflective of transient symptoms).  The VA 
physician in March 2005 noted severe PTSD and assigned GAF 
scores of 45-50.  The veteran's private psychiatrist in 
October 2005 noted relatively moderate symptoms and assigned 
a GAF score of 60.  Whereas, a private psychologist reported 
a GAF score of 75 in September 2007.  A VA examiner in 
January 2008 reported a score of 55.  In order to determine 
whether a higher evaluation should be assigned and/or whether 
a TDIU is warranted, an examination is needed.  

At his hearing, the veteran reported that he receives current 
psychiatric care at the American Lake VA facility in 
Washington.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided 
treatment for his psychiatric disability.  
The veteran should also be asked to 
provide information regarding his last 
place of employment including any 
pertinent medical records as well as any 
documents that relate to his termination.  
When the requested information and any 
necessary authorizations have been 
received, the RO/AMC should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained including those from the American 
Lake VA medical facility.  All records 
obtained should be associated with the 
claims file.  

2.  The RO/AMC should arrange for a VA 
psychiatric examination to determine the 
nature and severity of his service 
connected disability.  The reviewer is 
asked to report on the presence or absence 
of the specific symptoms in the general 
rating formula for mental disorders.  The 
examiner should also comment on the 
degree, if any, of industrial/occupational 
and social impairment produced by the 
PTSD.  The examiner must review the 
additional medical records and assign a 
GAF, if possible, and explain what the 
assigned score represents.  The examiner 
should provide an opinion concerning the 
impact of the service-connected PTSD on 
the veteran's ability to work.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.

3.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

